974 F.2d 1332
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William SPRATLEY, Plaintiff-Appellant,v.HOPEWELL SHERIFF'S DEPARTMENT;  Tom Gresham;  Deputy Burger,Defendants-Appellees.
No. 91-7568.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 18, 1992Decided:  August 28, 1992

William Spratley, Appellant Pro Se.  Peter Dean Eliades, Hopewell, Virginia, for Appellees.
Before WIDENER, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
William Spratley appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Spratley v. Hopewell, No. CA-89-1147-AM (E.D. Va.  Apr. 2, 1991).  We deny Spratley's motion for preparation of a transcript at government expense because he has failed to present a substantial question for which a transcript is necessary.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED